Citation Nr: 0815530	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  07-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an aortic aneurism, 
secondary to service-connected kidney disease.  


REPRESENTATION

Appellant represented by:	Brooks McDaniel, agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in DATE.  

In addition to the disability on appeal, the veteran has also 
claimed service connection for hypertension, irritable bowel 
syndrome, urinary frequency, gastroesophageal reflux disease, 
elevated cholesterol, sleep apnea, back pain, and depression 
as secondary to his service connected kidney disease.  
Service connection for these disorders was denied by rating 
decision in May 2007, for which the veteran submitted a 
notice of disagreement.  A statement of the case was issued, 
but the record before the Board does not contain a 
substantive appeal.  Hence these issues are not properly 
before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. § 20.302(c) (1997); Roy v. Brown, 5 Vet. App. 554 
(1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for an aortic 
aneurism that he believes is related to his service connected 
kidney disease.  He and his representative have requested a 
VA examination to ascertain whether there is a medical nexus 
between the two disorders.  It has been asserted that the 
type of kidney disorder the appellant has may have been 
misdiagnosed.  There is also a question of whether the kidney 
disorder may have resulted in a blood clot that caused or 
aggravated the aneurism.  There is no pertinent opinion on 
file.  After review of the record, the Board agrees that 
further examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo an appropriate 
examination by an appropriate physician, 
at which time the examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
the veteran's service connected kidney 
disease is related to the aortic aneurism 
for which service connection is claimed.  
It should also be indicated whether there 
is evidence that the service connected 
disorder in any way aggravated 
(permanently made worse) the aneurism.  
The claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



